ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_04_FR.txt.                            OPINION INDIVIDUELLE DE M. LE JUGE CANÇADO TRINDADE

[Traduction]


                                                          TABLE DES MATIÈRES

                                                                                                                                   Paragraphes

      I. Prolégomènes ..............................................................................................................         1-3
     II. Les manifestations de la dimension préventive dans le droit international
         contemporain...............................................................................................................         4-5
III.Le régime juridique autonome des mesures conservatoires .............................................                                    6
          1. L’évolution des mesures conservatoires ................................................................                        7-12
          2. L’édification du régime juridique autonome des mesures conservatoires .............                                           13-16
  IV. L’extension du champ de la protection offerte par les mesures conservatoires ..........                                              17-23
   V. Le non-respect de mesures conservatoires en tant que manquement autonome
      engageant en lui-même la responsabilité de l’Etat......................................................                              24-25
  VI. La jurisprudence de la Cour relative à l’inexécution d’obligations découlant de
      mesures conservatoires ...............................................................................................               26-33
 VII. Quelques réflexions sur la nécessité pour la Cour de constater sans délai le
      non-respect de mesures conservatoires ......................................................................                         34-44
VIII. Le contrôle de la mise en œuvre des mesures conservatoires .....................................                                     45-46
IX.       Le non-respect de mesures conservatoires et la réparation des dommages ................                                          47-52
X.        Le devoir de diligence et la corrélation entre les principes de prévention et de
          précaution....................................................................................................................   53-57
XI.       La voie vers le développement progressif des mesures conservatoires ......................                                       58-66
XII. Récapitulation finale ...................................................................................................             67-73

                                                            I. PROLÉGOMÈNES

       1. Si je me suis associé à la majorité de la Cour dans le présent arrêt rendu en ce
16 décembre 2015 dans les deux affaires jointes relatives, respectivement, à Certaines activités
menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et à la Construction
d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), cette décision
n’en soulève pas moins un certain nombre de points qui, bien que la Cour ne les ait pas examinés
de manière approfondie dans son raisonnement, revêtent de l’importance en ce qu’ils ont trait au
bon exercice de la fonction judiciaire internationale. J’estime donc devoir m’arrêter sur ces points
dans l’exposé de mon opinion individuelle, dans l’espoir que mes réflexions puissent être utiles à la
Cour lorsqu’elle se penchera sur la question dans le cadre de futures affaires.


       2. Je commencerai par m’intéresser aux manifestations, dans le présent contexte, de la
dimension préventive en droit international contemporain avant de passer à un point essentiel, que
j’ai déjà fait valoir dans le cadre de différentes affaires dont la Cour a eu à connaître, à savoir
l’édification d’un régime juridique autonome des mesures conservatoires à mesure que celles-ci
évoluaient (après avoir été transposées du droit procédural interne comparé au droit international).
J’en viendrai ensuite à l’expansion du champ de la protection offerte par ces mesures et à leur

                                                             -2-

non-respect en tant que manquement autonome engageant en soi la responsabilité de l’Etat, puis
examinerai les décisions de la Cour relatives à l’inexécution d’obligations découlant de mesures
conservatoires.


       3. Dans la partie suivante, j’exposerai mes réflexions quant à la nécessité que la Cour
constate de tels manquements sans délai. Je m’intéresserai ensuite à la question du contrôle de la
mise en œuvre des mesures conservatoires, et à la relation entre leur inexécution et l’obligation de
réparation (sous toutes ses formes) des dommages causés, avant de passer au devoir de diligence et
à la corrélation entre le principe de prévention et le principe de précaution. Je retracerai pour finir
le développement progressif des mesures conservatoires et exposerai, enfin et surtout, mes
conclusions sur le sujet en récapitulant les principaux points développés au fil de l’exposé de la
présente opinion individuelle.


                       II. LES MANIFESTATIONS DE LA DIMENSION PRÉVENTIVE DANS
                                   LE DROIT INTERNATIONAL CONTEMPORAIN

       4. Je relève tout d’abord que ces deux affaires jointes, relatives à Certaines activités menées
par le Nicaragua dans la région frontalière et à la Construction d’une route au Costa Rica le long
du fleuve San Juan, mettent en exergue la pertinence de la dimension préventive en droit
international contemporain, dont témoigne le présent arrêt du 16 décembre 2015 puisque la Cour y
constate le non-respect de mesures conservatoires et ses conséquences juridiques (en l’affaire
relative à Certaines activités) et y confirme l’existence de l’obligation de procéder à une évaluation
de l’impact sur l’environnement (en l’affaire relative à la Construction d’une route). Cette
dimension préventive revêt une importance croissante dans les régimes de protection (notamment
ceux relatifs à la personne humaine et à l’environnement), et touche en outre de très près aux
principes généraux du droit. Elle ressort clairement des ordonnances en indication de mesures
conservatoires rendues successivement par la Cour les 8 mars 2011, 16 juillet 2013 et
22 novembre 20131.


       5. Les Parties ont l’une et l’autre accordé beaucoup d’attention à la question de l’inexécution
ou de la violation des ordonnances susmentionnées, non seulement dans le cadre de la procédure
relative à chacune de ces ordonnances2 mais également au fil de la procédure sur le fond (tant écrite
qu’orale) en l’affaire relative à Certaines activités. Le Costa Rica a en effet exposé dans son
mémoire3  sur tout un chapitre  ainsi que dans ses plaidoiries4 ses préoccupations quant à
l’inexécution ou la violation de l’ordonnance du 8 mars 2011, le Nicaragua ayant lui aussi consacré
un chapitre entier de son contre-mémoire5 et une partie de ses plaidoiries6 à cette question. Les
mêmes préoccupations ont été formulées concernant l’ordonnance ultérieure du 16 juillet 2013
rendue par la Cour  et les événements qui l’ont suivie  dans le cadre des plaidoiries du
Costa Rica7 et du Nicaragua8. Puis une fois encore, s’agissant de la troisième ordonnance relative

       1
            Il peut également être fait référence à l’ordonnance ultérieure du 13 décembre 2013.
       2
         Voir, s’agissant des plaidoiries du Costa Rica, CR 2013/24 du 14 octobre 2013, p. 12-61 et CR 2013/26 du
16 octobre 2013, p. 8-35, et, s’agissant des plaidoiries du Nicaragua, CR 2013/25 du 15 octobre 2013, p. 8-57 et
CR 2013/27 du 17 octobre 2013, p. 8-44.
       3
            Voir mémoire, chap. VI, par. 6.1-6.63.
       4
          Voir CR 2015/2 du 14 avril 2015, p. 17 et 23-25 ; CR 2015/4 du 15 avril 2015, p. 23-32 et CR 2015/14 du
28 avril 2015, p. 39-42 et 65-66.
       5
            Voir contre-mémoire, chap. 7, par. 7.4-7.46.
       6
            Voir CR 2015/5 du 16 avril 2015, p. 18 ; CR 2015/7 du 17 avril 2015, p. 46-50 et CR 2015/15 du 29 avril 2015,
p. 43-44.
       7
            Voir CR 2015/2 du 14 avril 2015, p. 24-25 ; CR 2015/4 du 15 avril 2015, p. 31-32.

                                                          -3-

aux mesures conservatoires, que la Cour a rendue le 22 novembre 2013, des arguments similaires
ont été avancés lors de la procédure orale par le Costa Rica9 et le Nicaragua10.


                                    III. LE RÉGIME JURIDIQUE AUTONOME
                                         DES MESURES CONSERVATOIRES

       6. J’ai, depuis un certain temps déjà, conscience de l’existence d’un régime juridique
autonome des mesures conservatoires, ayant, dans le cadre d’opinions dissidentes ou individuelles
successives, appelé l’attention de mes collègues sur cette notion telle que je la conçois. L’arrêt
rendu ce jour par la Cour dans les affaires relatives à Certaines activités et à la Construction d’une
route offre une bonne occasion d’approfondir encore la question. Après avoir dûment examiné les
moyens des deux Parties, à savoir le Costa Rica et le Nicaragua (par. 121-129), la Cour a jugé que,
en creusant deux caños en 2013 et en établissant une présence militaire sur le territoire litigieux,
l’Etat défendeur avait manqué aux obligations lui incombant au titre de l’ordonnance en indication
de mesures conservatoires du 8 mars 2011 (par. 127 et 129, et point 3 du dispositif). Elle a relevé
que l’Etat défendeur avait lui-même admis, dans le cadre de la procédure orale, que «le creusement
des deuxième et troisième caños emportait manquement aux obligations lui incombant au titre de
l’ordonnance de 2011» (par. 125)11.


                                  1. L’évolution des mesures conservatoires

       7. La conclusion de la Cour quant au manquement aux prescriptions de son ordonnance
soulève, à mon sens, un certain nombre de points qui ont tous trait à ce que j’ai présenté, au fil des
ans, comme le régime juridique autonome des mesures conservatoires12. Ce régime s’apprécie
mieux à la lumière de l’évolution historique des mesures conservatoires. Je rappellerai que, à
l’origine, dans la doctrine du droit procédural interne datant de plus d’un siècle, les mesures
conservatoires étaient considérées comme un moyen de préserver l’efficacité de la fonction
juridictionnelle elle-même, et qu’elles ont évolué en tendant vers ce but.


      8. Elles ont ainsi fait leur apparition dans les systèmes juridiques internes sous la forme d’un
dispositif préventif (mesures conservatoires/acción cautelar/ação cautelar) visant à garantir, non
pas directement les droits subjectifs en tant que tels, mais le processus juridictionnel lui-même.
Elles étaient alors toujours empreintes d’un certain formalisme, donnant l’impression que ledit


       8
           Voir CR 2015/7 du 17 avril 2015, p. 48-50.
       9
           Voir CR 2015/4 du 15 avril 2015, p. 31-34 et CR 2015/14 du 28 avril 2015, p. 65-66.
       10
            Voir CR 2015/7 du 17 avril 2015, p. 41-45.
       11
           A l’audience du 16 avril 2015, l’agent du Nicaragua a déclaré que «[celui-ci] regrett[ait] profondément les
actes qui [avaient] suivi l’ordonnance en indication de mesures conservatoires de 2011 et qui [avaient] conduit la Cour à
décider, en novembre 2013, qu’une nouvelle ordonnance était nécessaire», CR 2015/5 du 16 avril 2015, p. 18, par. 42.
Le conseil du Nicaragua a répété cette affirmation le lendemain (CR 2015/7 du 17 avril 2015, p. 45, par. 14), et à
nouveau à l’audience du 29 avril 2015, où il a ajouté que «de nouvelles mesures de réparation n[’étaient] donc pas
nécessaires» (CR 2015/15, p. 44, par. 23-24).
       12
            Voir A. A. Cançado Trindade, Evolution du droit international au droit des gens — L’accès des particuliers à
la justice internationale : le regard d’un juge, Paris, Pédone, 2008, p. 64-70 ; A. A. Cançado Trindade, «La Expansión y
la Consolidación de las Medidas Provisionales de Protección en la Jurisdicción Internacional Contemporánea», Retos de
la Jurisdicción Internacional (dir. publ. S. Sanz Caballero et R. Abril Stoffels), Cizur Menor/Navarra,
Cedri/CEU/Thomson Reuters, 2012, p. 99-117 ; A. A. Cançado Trindade, El Ejercicio de la Función Judicial
Internacional – Memorias de la Corte Interamericana de Derechos Humanos, 3e éd., Belo Horizonte/Brésil, éd. Del Rey,
2013, chapitres V et XXI (mesures conservatoires), p. 47-52 et 177-186 ; A. A. Cançado Trindade, «Les mesures
provisoires de protection dans la jurisprudence de la Cour interaméricaine des droits de l’homme», Mesures
conservatoires et droits fondamentaux (dir. publ. Cohen-Jonathan et J.-F. Flauss), Bruxelles, Bruylant/Nemesis, 2005,
p. 145-163.

                                                  -4-

processus constituait une fin en soi et non un moyen de faire en sorte que justice soit faite.
Progressivement transposées du droit interne au droit international, les mesures conservatoires ont
été de plus en plus utilisées, dans toute une variété de situations laissant présager un dommage
irréparable probable ou imminent, afin d’en prévenir ou d’en éviter la concrétisation.


       9. Leur transposition dans la procédure internationale et leur utilisation croissante dans le
cadre de certains régimes de protection (notamment ceux relatifs à la personne humaine et à
l’environnement) ont eu pour effet, selon moi, d’étendre la portée de la juridiction internationale et
d’affiner la notion même de mesures conservatoires. Avec l’essor considérable qu’a connu la
jurisprudence internationale en la matière au cours des trente dernières années, les Etats en litige
ont pris conscience qu’ils devaient s’abstenir de toute action susceptible d’aggraver leur différend
pendente lite ou de compromettre la mise en œuvre de la décision sur le fond.


       10. La raison d’être des mesures conservatoires s’est donc précisée, visant désormais la
protection des droits et l’égalité des armes, et non plus seulement le processus juridictionnel
lui-même. Au fil des trois dernières décennies, ces mesures se sont affranchies du formalisme de la
doctrine procédurale remontant à plus d’un siècle et sont, à mon sens, en voie de déployer tout leur
potentiel. Elles ont pris un caractère non pas simplement préventif, mais proprement tutélaire.
Indiquées en réponse à un besoin de protection, lorsque sont réunies certaines conditions
fondamentales  la gravité et l’urgence, ainsi que la nécessité de prévenir un dommage
irréparable , les mesures conservatoires constituent une réelle garantie juridictionnelle de nature
préventive.


       11. J’ai, depuis de nombreuses années, insisté sur ce point particulier mais ne citerai qu’un
seul exemple : au tournant de ce siècle, dans l’exposé de l’opinion individuelle que j’ai joint à
l’ordonnance rendue le 25 mai 1999 par une autre juridiction internationale, la Cour
interaméricaine des droits de l’homme (CIADH), en l’affaire James et autres c. Trinidad et
Tobago, j’ai estimé devoir appeler l’attention sur la constitution, à travers l’institution moderne des
mesures conservatoires, d’une véritable garantie juridictionnelle de nature préventive (par. 10),
ainsi que sur le pouvoir ou la faculté intrinsèque des juridictions internationales de déterminer la
portée des mesures conservatoires qu’elles choisissent d’indiquer (par. 7), autant d’éléments qui
viennent renforcer la dimension préventive propre à de telles mesures.


       12. S’agissant de la Cour (comme de la CIADH), les mesures conservatoires qu’elle indique
sont dotées d’une base conventionnelle (l’article 41 de son Statut). Toutefois, même à défaut d’une
telle base, les juridictions internationales modernes ont selon moi le pouvoir inhérent d’indiquer de
telles mesures en vue de garantir la bonne administration de la justice. Elles ont la compétence de
la compétence (Kompetenz-Kompetenz), y compris dans le domaine des mesures conservatoires et
ce, afin de préserver les droits respectifs des parties dans le cadre d’une procédure. L’octroi de
pareilles mesures est une manifestation importante de la dimension préventive dans le droit
international contemporain.


          2. L’édification du régime juridique autonome des mesures conservatoires

       13. La manière dont les mesures conservatoires ont, de fait, évolué au cours des dernières
années montre, à mon sens très clairement, que celles-ci relèvent d’un régime juridique autonome
qui leur est propre et qui recouvre leur nature juridique, les droits et obligations en jeu, leurs effets
juridiques et l’obligation de les mettre à exécution. Il incombe à présent aux juridictions
internationales contemporaines de préciser ce régime et de tirer les conséquences juridiques qui en
découlent. A cet effet, il convient selon moi  je le répète  de garder à l’esprit leur nature

                                                  -5-

juridique, les droits à protéger et les obligations correspondantes, dans toute leur portée, ainsi que
leurs effets juridiques (voir infra).


       14. Dans l’exposé de mon opinion dissidente joint à l’ordonnance du 28 mai 2009 en
l’affaire relative à des Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal), dans laquelle la Cour avait décidé de ne pas indiquer ou ordonner de mesures
conservatoires, j’ai fait observer que celles-ci avaient beaucoup évolué ces dernières années et
semblaient aujourd’hui «posséder un caractère plus que préventif, mais proprement tutélaire»
(par. 13). J’ai ensuite indiqué que, du fait de cette évolution, la Cour était progressivement sortie
de la sphère strictement interétatique dans la reconnaissance des droits à sauvegarder par
l’indication de mesures conservatoires (par. 21, 25 et 72). Ces droits englobaient en l’occurrence le
droit à la réalisation de la justice (c’est-à-dire le droit à ce que justice soit rendue), qui est
«inéluctablement lié à la primauté du droit d’une manière générale, tant au niveau national qu’à
l’échelle internationale» (par. 92-95 et 101).


       15. Quatre ans après, dans l’exposé de mon opinion dissidente annexé à l’ordonnance rendue
le 16 juillet 2013 dans les présentes affaires jointes relatives à Certaines activités menées par le
Nicaragua dans la région frontalière et à la Construction d’une route au Costa Rica le long du
fleuve San Juan, dans laquelle la Cour s’est contentée de réaffirmer les mesures déjà indiquées dans
son ordonnance du 8 mars 2011 sans en indiquer ou en ordonner de nouvelles ni modifier les
précédentes, j’ai appelé l’attention sur le fait que l’approche strictement interétatique avait été
abandonnée en matière de mesures conservatoires (par. 49), la protection ainsi offerte ayant été
étendue à la personne humaine (par. 39-42). J’ai ensuite signalé que le non-respect de telles
mesures constituait un manquement à une obligation internationale qui engageait, en soi, la
responsabilité de l’Etat (par. 70-72). J’ai indiqué, pour conclure, que les mesures conservatoires
relevaient d’un régime juridique autonome qui leur était propre et revêtaient une importance
accrue  leur dimension préventive ressortant de leur nature juridique  «pour ce qui touch[ait]
aux régimes de protection, notamment ceux des personnes et de l’environnement» (par. 73 et 75).


       16. Quelques mois plus tard, dans l’exposé de l’opinion individuelle que j’ai annexé à
l’ordonnance portant indication de nouvelles mesures conservatoires que la Cour a rendue le
22 novembre 2013 dans ces deux affaires jointes opposant le Nicaragua et le Costa Rica, j’ai fait
observer que l’obligation de mettre en œuvre de telles mesures traduisait l’existence d’un régime
juridique autonome propre (par. 23-24), et que les mesures conservatoires généraient en
elles-mêmes des obligations distinctes ou indépendantes de celles découlant de la décision rendue
sur le fond ou sur la réparation (par. 29). J’ai insisté sur le fait qu’elles avaient, au fil de leur
évolution, gagné un caractère non pas uniquement préventif mais proprement tutélaire (par. 26) et
ajouté, s’agissant de leurs effets, que leur non-respect engageait en lui-même la responsabilité
internationale de l’Etat (par. 24 et 39-40), constituant un «manquement indépendant à une
obligation conventionnelle (née de l’indication de mesures conservatoires), sans préjudice de ce
que la Cour décidera[it] ultérieurement sur le fond» (par. 37).


                 IV. L’EXTENSION DU CHAMP DE LA PROTECTION OFFERTE PAR
                                  LES MESURES CONSERVATOIRES

       17. Dans le présent arrêt rendu dans les deux affaires jointes, relatives à Certaines activités et
à la Construction d’une route, la Cour a conclu, dans la section III C) concernant Certaines
activités, que le creusement des deuxième et troisième caños et l’établissement d’une présence
militaire sur le territoire litigieux constituaient des manquements aux obligations découlant des
mesures conservatoires indiquées dans son ordonnance du 8 mars 2011 et emportaient également
«violation de la souveraineté territoriale» du demandeur (par. 129). Au-delà de ces considérations,

                                                             -6-

la protection offerte par les mesures conservatoires est désormais plus vaste, s’étendant non pas
uniquement à la souveraineté de l’Etat, mais aussi à l’environnement et au droit à la vie, dont la
sauvegarde est également nécessaire pour éviter que le différend ne soit aggravé ou sa solution,
rendue plus difficile (voir par. 123).


       18. L’extension du champ de la protection associée aux mesures conservatoires mérite d’être
relevée et saluée. Je me félicite de ce que les principes de prévention et de précaution fassent
aujourd’hui partie de l’univers conceptuel du droit des gens, et figurent en bonne place dans le droit
international de l’environnement. Il n’aurait pu en être autrement. Depuis la conférence des
Nations Unies sur l’environnement et le développement (Rio de Janeiro, 1992) et jusqu’à ce jour,
cette évolution s’est couplée à une prise de conscience des risques et des limites de la connaissance
humaine. Les notions de prévention et de précaution se sont mutuellement imposées, et la récente
prise de conscience de leur nécessité a ouvert la voie à cette expansion de la portée des mesures
conservatoires depuis trente ans.


       19. Il n’y a rien de fortuit à ce qu’elles en soient venues à être considérées comme des
mesures de précaution (mesures provisoires/medidas cautelares) puisqu’elles répondent toujours à
un souci de prévention et de précaution. De fait, la précaution va plus loin que la prévention, étant
donné le caractère incertain des risques, le but étant d’éviter les dommages irréparables. Là encore,
dans le domaine des mesures conservatoires, le rapport du droit international avec le temps devient
manifeste. La dimension intertemporelle est ici inéluctable et l’emporte sur les contraintes du
positivisme juridique. Le droit international a vocation anticipatoire lorsqu’il régit des faits de
société afin d’éviter les dommages irréparables ; les mesures conservatoires, du fait de l’extension
de la protection qu’elles offrent, agissent comme une véritable garantie juridictionnelle
internationale de nature préventive13.


       20. Pour pouvoir prévenir les dommages irréparables, l’on ne saurait demeurer enfermé dans
un présent fugace : il faut au contraire regarder en arrière et tirer les enseignements du passé tout en
se tournant vers l’avenir. Nous vivons  ou survivons  au milieu d’incertitudes qui imposent de
prendre certaines précautions. Selon la mise en garde formulée par Sénèque dans son ouvrage
intitulé De la brièveté de la vie (49 ap. J.–C.), il est sage de garder tous les temps à l’esprit (le
passé, le présent et l’avenir) : le passé par le souvenir, le présent en en faisant le meilleur usage, et
l’avenir en anticipant autant que possible ; ainsi s’assure-t-on une vie riche de sens, plus sûre et
plus longue14. Dans ses Lettres à Lucilius écrites à la fin de sa vie (vers 62-64 ap. JC.), Sénèque,
dans sa quête stoïcienne de réconciliation avec la fragilité de la nature humaine, écrivit : «nous,
l’avenir nous torture en même temps que le passé … [L]a mémoire … ramène les angoisses de la
peur, [l]a prévoyance les anticipe. Nul n’a assez des misères du présent.»15


       21. Pour en revenir au XXIe siècle, dans l’ordonnance en indication de mesures
conservatoires qu’elle a rendue le 18 juillet 2011 dans une autre affaire, celle relative à la Demande
en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge
c. Thaïlande) (Cambodge c. Thaïlande), la Cour a pris la décision inédite et judicieuse d’ordonner,
notamment, la création d’une «zone démilitarisée» provisoire autour du temple et aux environs de
la frontière entre les deux Etats, ce qui a contribué à mettre un terme aux hostilités armées qui se
déroulaient dans cette zone frontalière où est situé le temple. Dans l’exposé de mon opinion


       13
          Voir, en ce sens, A. A. Cançado Trindade, International Law for Humankind – Towards a New Jus Gentium,
 e
2 éd. rev., Leyde/La Haye, Nijhoff/Académie de droit international de La Haye, 2013, p. 40-47.
       14
            Sénèque, De la brièveté de la vie (De Brevitate Vitae) [vers 49 ap. J.- C.], chap. XV.
       15
            Sénèque, «Lettre V», Lettres à Lucilius [vers 62-64 ap. J. –C.], traduction française de J. Baillard (1861).

                                                 -7-

individuelle joint à cette ordonnance, j’ai souscris à cette décision de la Cour qui, à mon sens,
étendait à juste titre la protection non seulement au territoire en cause mais également aux
populations qui l’habitaient, ainsi qu’aux monuments composant ce temple qui, par suite d’une
décision de 2008 de l’UNESCO, fait partie du patrimoine culturel et spirituel de l’humanité
(par. 66-95).


       22. Dans cette même opinion individuelle, je me suis arrêté sur la dimension temporelle en
droit international, lequel a également vocation anticipatoire lorsqu’il régit des faits de société
(par. 64-65). Dans l’affaire en question, la Cour a, à juste titre, étendu la protection offerte par les
mesures conservatoires au patrimoine culturel et spirituel, dont elle a ainsi confirmé la valeur
universelle (par. 93). Cette protection englobait «territoire, population et valeurs humaines», allant
bien au-delà de la souveraineté territoriale d’un Etat (par. 100) — ainsi que le démontre
l’établissement, dans l’ordonnance, de la zone démilitarisée mentionnée ci-dessus (par. 117). J’ai
également fait observer que les droits des Etats et ceux des personnes évoluaient de concert dans le
cadre du jus gentium moderne, avant d’ajouter ce qui suit : «Le patrimoine culturel et spirituel
relève d’une dimension humaine plutôt que de la dimension étatique traditionnelle, et paraît
transcender la dimension purement interétatique …» (par. 113).


       23. Au-delà du point de vue territorialiste classique se trouve le «facteur humain» ; la
protection offerte par les mesures conservatoires a été étendue aux populations locales ainsi qu’au
patrimoine culturel et spirituel mondial (par. 96-113) à la lumière du principe d’humanité, dirigeant
la societas gentium vers la réalisation du bien commun (par. 114-115 et 117). Après tout
 ajoutais-je dans cette opinion ––, le territoire (théâtre des hostilités) ne peut être considéré
isolément (comme par le passé), en faisant abstraction de la ou des populations locales, qui sont la
plus précieuse composante de l’Etat. Il faut tenir compte de la population établie sur le territoire
concerné (voir par. 67, 81, 97, 100 et 114) –– concluais-je ––, aucun obstacle d’ordre
épistémologique n’empêchant l’extension de la protection offerte par les mesures conservatoires à
la vie humaine ainsi qu’au patrimoine culturel et spirituel mondial.


       V. LE NON-RESPECT DE MESURES CONSERVATOIRES EN TANT QUE MANQUEMENT
           AUTONOME ENGAGEANT EN LUI-MÊME LA RESPONSABILITÉ DE L’ETAT

       24. Le non-respect d’une mesure conservatoire s’ajoute au manquement qui est ou pourra
être établi ultérieurement sur le fond. Si le contexte factuel peut être le même, la responsabilité de
l’Etat est engagée non seulement lorsqu’est commis et constaté un manquement à une obligation
internationale au stade du fond, mais également lorsque, à un stade antérieur, est commis et
constaté un manquement à une obligation découlant d’une ordonnance en indication de mesures
conservatoires. Il s’agit là d’un manquement autonome. La responsabilité de l’Etat est donc
engagée à plusieurs reprises, au titre des manquements aux obligations découlant des mesures
conservatoires (indiquées préventivement) et aux obligations de fond.


       25. Le non-respect d’une mesure conservatoire constitue un manquement autonome qui
s’ajoute à celui qui est ou pourra être établi ultérieurement au fond. La Cour peut donc se
prononcer promptement à cet égard et en tirer les conséquences voulues en droit, sans avoir à
attendre la conclusion de la procédure sur le fond. Si, dans son ordonnance du 22 novembre 2013,
la Cour n’a pas expressément reconnu l’existence d’une violation de son ordonnance antérieure du
8 mars 2011, elle l’a fait implicitement en réaffirmant les termes de ladite ordonnance et en
indiquant de nouvelles mesures conservatoires, ce qu’elle aurait dû faire dès son ordonnance du
16 juillet 2013, me semble-t-il, ainsi que je l’ai exposé dans mon opinion dissidente annexée à
celle-ci.

                                                 -8-

       VI. LA JURISPRUDENCE DE LA COUR RELATIVE À L’INEXÉCUTION D’OBLIGATIONS
                           DÉCOULANT DE MESURES CONSERVATOIRES

        26. Pour l’heure, la Cour n’en est venue qu’à de rares occasions, dans sa pratique, à constater
l’inexécution d’obligations découlant de mesures conservatoires qu’elle avait ordonnées, et encore
l’a-t-elle fait à l’issue de la procédure sur le fond des affaires concernées. Avant l’arrêt rendu en ce
16 décembre 2015 dans les affaires jointes relatives à Certaines activités et à la Construction d’une
route, elle l’a fait dans trois instances, à savoir l’affaire LaGrand (fond, arrêt du 27 juin 2001),
celle des Activités armées sur le territoire du Congo (fond, arrêt du 19 décembre 2005) et celle du
Génocide en Bosnie-Herzégovine (fond, arrêt du 26 février 2007).


       27. Dans un arrêt rendu antérieurement, le 24 mai 1980, en l’affaire relative au Personnel
diplomatique et consulaire des Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran), la Cour avait
constaté que son ordonnance en indication de mesures conservatoires du 15 décembre 1979 avait
été soit «rejetée» soit «ignorée» par les autorités de l’Etat défendeur (par. 75 et 93). Elle s’était
inquiétée de l’aggravation de «la tension entre les deux pays» (par. 93) mais n’avait pas, dans le
dispositif de son arrêt, expressément constaté l’inexécution de ladite ordonnance, et n’en avait donc
tiré aucune conséquence.


       28. Alors que rien, à mon sens, n’empêchait qu’elle le fît bien avant, dans des affaires
antérieures, ce n’est qu’au cours des quinze dernières années, soit au XXIe siècle, que la Cour a
commencé à constater de tels manquements. Ainsi, dans l’arrêt qu’elle a rendu le 27 juin 2001 en
l’affaire LaGrand (Allemagne c. Etats-Unis d’Amérique), la Cour, ayant conclu à l’inexécution par
de son ordonnance du 3 mars 1999 (par. 115), a déclaré au point 5) du dispositif que l’Etat
défendeur avait manqué à l’obligation lui incombant au titre de cette ordonnance. Pourtant, là
encore, elle n’a aucunement précisé les conséquences des agissements contraires aux mesures
conservatoires indiquées.


       29. Quatre ans plus tard, dans son arrêt du 19 décembre 2005 en l’affaire des Activités
armées sur le territoire du Congo (République démocratique du Congo c. Ouganda), la Cour,
examinant à nouveau la question, a tout d’abord rappelé sa conclusion selon laquelle l’Etat
défendeur était «responsable des actes commis par ses forces armées» sur le territoire de la RDC
«en violation du droit international relatif aux droits de l’homme et du droit international
humanitaire» (par. 264), des actes qui avaient eu lieu entre le prononcé de son ordonnance en
indication de mesures conservatoires du 1er juillet 2000 et le retrait des troupes ougandaises en
juin 2003. Se référant à l’ordonnance en indication de mesures conservatoires qu’elle avait rendue
cinq ans auparavant, elle a dit que l’Etat défendeur ne s’y était pas conformé (par. 264) et a
réaffirmé cette conclusion au point 7) du dispositif.


       30. La Cour a également constaté l’inexécution de ses ordonnances en indication de mesures
conservatoires en l’affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro). Telle est en effet
la conclusion énoncée dans son arrêt du 26 février 2007, alors qu’elle avait rendu quatorze ans
auparavant, respectivement le 8 avril et le 13 septembre 1993, les ordonnances en question en vue
de mettre fin aux atrocités en cours. Ce n’est que dans son arrêt de 2007 (par. 456) que la Cour a
constaté que l’Etat défendeur avait manqué de «prendre toutes les mesures en son pouvoir aﬁn de
prévenir la commission du crime de génocide», obligation énoncée dans son ordonnance du
8 avril 1993 (par. 52, point A.1)) et réaffirmée dans son ordonnance du 13 septembre 1993, et qu’il
ne s’était pas non plus conformé à son obligation de veiller à ce qu’«aucune organisation ou
personne qui pourrai[t] se trouver sous … son inﬂuence ne commett[e] le crime de génocide», en

                                                          -9-

contravention d’une autre mesure indiquée dans son ordonnance du 8 avril 1993 (par. 52,
point A.2)) et réaffirmée dans celle du 13 septembre 199316.


        31. Deux ans après le prononcé de la première ordonnance (celle du 8 avril 1993) tombait
l’enclave de Srebrenica, déclarée zone de sécurité par l’Organisation des Nations Unies, et en
juillet 1995 étaient commis les massacres de Srebrenica, en violation flagrante des mesures
conservatoires indiquées par la Cour. Dans l’intervalle, l’instance portée devant la Cour traînait en
longueur, la procédure sur les exceptions préliminaires ayant duré jusqu’en 1996, celle sur les
demandes reconventionnelles, jusqu’en 1997 pour donner lieu à une nouvelle décision en 2001, et
celle sur le fond, jusqu’en 2007. Tout au long de cette période, de nombreuses critiques ont été
élevées contre le fait que l’inexécution manifeste des ordonnances en indication de mesures
conservatoires rendues par la Cour en 1993 (supra) n’ait, pendant bien longtemps, fait l’objet
d’aucune constatation ni eu la moindre conséquence juridique.


       32. S’agissant de l’arrêt rendu sur le fond de l’affaire du Génocide en Bosnie-Herzégovine
(2007), la Cour était priée de conclure que le défendeur était tenu de verser «une indemnisation
symbolique» (par. 458) au titre des massacres commis à Srebrenica en juillet 1995. Elle a toutefois
considéré que, aux fins de la réparation, l’inexécution par l’Etat défendeur des ordonnances du
8 avril et du 13 septembre 1993 «se rattach[ait], ou v[enait] s’ajouter, à ses violations des
obligations matérielles en matière de prévention et de répression que lui imposait la Convention»
(par. 469). Elle a donc jugé opportun, au lieu d’ordonner le versement d’une indemnisation
symbolique, de faire «figurer, dans le dispositif d[e l’]arrêt, à titre de satisfaction, une déclaration
indiquant que le défendeur a[vait] manqué de se conformer aux mesures conservatoires indiquées
par [elle] dans ses ordonnances» (par. 469).


       33. La Cour a ensuite constaté au point 7) du dispositif que l’Etat défendeur avait «violé
l’obligation qui lui incombait de se conformer aux mesures conservatoires ordonnées par [elle] les
8 avril et 13 septembre 1993 en l[’]affaire, en ne prenant pas toutes les mesures qui étaient en son
pouvoir pour prévenir le génocide commis à Srebrenica en juillet 1995». Il a ainsi fallu
quatorze ans à la Cour pour constater, en cette affaire, la violation de ses ordonnances. Or, me
semble-t-il, point n’était besoin d’attendre tant de temps pour le dire et la Cour aurait dû, bien au
contraire, constater cette violation sans délai, avec toutes les conséquences juridiques en découlant.
Cet exemple tragique montre que le régime juridique des mesures conservatoires en est encore au
stade de l’ébauche en droit international contemporain. Une bonne compréhension du régime
juridique autonome dont ces mesures relèvent pourrait favoriser le développement de celles-ci sur
le plan conceptuel.


  VII. QUELQUES RÉFLEXIONS SUR LA NÉCESSITÉ POUR LA COUR DE CONSTATER SANS DÉLAI
                    LE NON-RESPECT DE MESURES CONSERVATOIRES

       34. En l’occurrence (en l’affaire relative à Certaines activités), c’est dans un laps de temps
raisonnablement bref que la Cour a constaté que les mesures indiquées par elle n’avaient pas été
mises en œuvre, contrairement à ce qui s’était produit en l’affaire des Activités armées sur le
territoire du Congo (délai de cinq ans) et en celle du Génocide en Bosnie-Herzégovine (délai de
près de quinze ans). Les dommages causés ici par le non-respect des mesures conservatoires ne
sont pas irréparables, à la différence de ceux survenus en l’affaire LaGrand, et la constatation de ce

       16
           Aux fins d’obtenir l’exécution des ordonnances de la Cour, la Bosnie-Herzégovine a promptement saisi de la
question le Conseil de sécurité de l’Organisation des Nations Unies qui, peu de temps après, a adopté sa résolution no 819
(du 16 avril 1993) dans laquelle, après s’être référé expressément à l’ordonnance de la Cour du 8 avril 1993, il a ordonné
la cessation immédiate des attaques armées et un certain nombre d’autres mesures visant à protéger la population de
Srebrenica et de ses environs.

                                                       - 10 -

non-respect dans le présent arrêt permet d’en faire cesser les effets, ce qui met selon moi en
exergue un point important lié au régime juridique autonome des mesures conservatoires.


       35. De fait, la constatation du non-respect d’une mesure conservatoire ne saurait être
subordonnée à l’achèvement de la procédure ultérieure sur le fond. Les effets juridiques devraient
en être déterminés sans attendre, avec toutes les conséquences juridiques qui en découlent, ce qui
servirait mieux la vocation anticipatoire de ces mesures. On ne saurait invoquer dans ce contexte
des difficultés de preuve puisque, pour indiquer des mesures conservatoires ou constater l’absence
de mise en œuvre de celles-ci, il suffit d’apporter un commencement de preuve. Il ne saurait en
être autrement.


       36. En outre, les droits que l’on cherche à protéger au moyen des mesures conservatoires ne
coïncident pas nécessairement avec ceux qui sont en jeu dans le cadre de la procédure sur le fond,
comme l’illustre l’affaire du Temple de Préah Vihéar (voir supra). De même, les obligations
(découlant des mesures conservatoires) sont des obligations nouvelles ou complémentaires par
rapport à celles qui découlent de l’arrêt au fond. Un autre point me semble encore devoir être
soulevé ici, à savoir que les juridictions internationales contemporaines sont, à mon sens, dotées
d’un pouvoir ou d’une faculté intrinsèque d’ordonner si nécessaire des mesures conservatoires et de
constater ex officio le non-respect de celles-ci en en tirant les conséquences en droit. Cette
précision faite, j’en viens maintenant à un point distinct et bien concret.


       37. Le fait que, dans sa pratique, la Cour ait uniquement indiqué des mesures conservatoires
à la demande d’un Etat partie ne signifie pas qu’elle ne peut en indiquer sponte sua et ex officio.
Son Statut lui confère en effet «le pouvoir d’indiquer, si elle estime que les circonstances l’exigent,
quelles mesures conservatoires du droit de chacun doivent être prises à titre provisoire» (art. 41,
par. 1). Le Règlement donne à une partie la faculté de présenter une demande en indication de
mesures conservatoires (art. 73, par. 1), mais autorise également la Cour à indiquer,
indépendamment de toute demande, des mesures conservatoires «totalement ou partiellement
différentes de celles qui sont sollicitées» (art. 75, par. 2).


       38. Ainsi, dans l’ordonnance qu’elle a rendue le 15 mars 1996 en l’affaire de la Frontière
terrestre et maritime entre le Cameroun et le Nigéria (par. 20 et 49), la Cour a indiqué des mesures
conservatoires distinctes et allant au-delà de celles qui avaient été sollicitées par l’Etat
demandeur17. Elle a expressément rappelé, dans cette ordonnance, que tel était son droit et qu’elle
avait le pouvoir d’indiquer des mesures «totalement ou partiellement différentes de celles qui
[étaient] sollicitées» (par. 48). Il est par ailleurs précisé dans le Règlement que «[l]a Cour peut à
tout moment décider d’examiner d’office si les circonstances de l’affaire exigent l’indication de
mesures conservatoires que les parties ou l’une d’elles devraient prendre ou exécuter» (art. 75,
par. 1). Elle peut également «demander aux parties des renseignements sur toutes questions
relatives à la mise en œuvre de mesures conservatoires indiquées par elle» (art. 78).


      39. La Cour n’est donc pas tributaire de ce que sollicitent les parties ou l’une d’elles, ni
même, selon moi, de l’existence de la demande en tant que telle. J’estime en effet que, là encore, la
notion de mesures conservatoires transcende les contraintes du positivisme juridique fondé sur le




       17
          Dans l’arrêt qu’elle a rendu six ans plus tard, le 10 octobre 2002, la Cour a estimé (par. 322) que l’Etat
demandeur n’avait pas établi que l’Etat défendeur avait manqué de mettre en œuvre des mesures conservatoires indiquées
dans son ordonnance du 15 mars 1996.

                                                    - 11 -

volontarisme18. La Cour n’a pas à s’en tenir à ce que souhaitent les parties (c’est-à-dire aux termes
dans lesquels elles expriment leur demande), ni à ce qu’elles sollicitent. Elle n’est pas un organe
arbitral et n’est pas assujettie à la volonté des parties en litige. Il s’agit là d’un point important sur
lequel j’ai appelé à plusieurs reprises l’attention de mes collègues de la Cour, alors que nous
œuvrions au règlement de différends internationaux.


       40. La Cour a, de fait, été récemment saisie d’affaires dans lesquelles elle était appelée à
pousser son raisonnement au-delà de la dimension interétatique, sans se confiner à l’argumentation
ou aux intérêts des parties en litige, ainsi que je l’ai souligné dans l’opinion individuelle que j’ai
jointe à l’arrêt rendu le 30 novembre 2010 sur le fond de l’affaire Ahmadou Sadio Diallo
(République de Guinée c. République démocratique du Congo) (par. 227-228).                    L’année
précédente, dans l’opinion dissidente que j’avais jointe à l’ordonnance en indication de mesures
conservatoires rendue le 28 mai 2009 en l’affaire relative à des Questions concernant l’obligation
de poursuivre ou d’extrader (Belgique c. Sénégal), j’avais déjà indiqué que la Cour ne devait pas
renoncer à exercer sa compétence dans le domaine des mesures conservatoires en s’en remettant
aux intentions que les parties avaient pu sembler afficher mais devait, au contraire, être la garante
du respect des obligations conventionnelles, au-delà de l’intention ou de la volonté déclarée des
parties (par. 88).


       41. De même, dans l’opinion dissidente que j’ai jointe à l’arrêt sur les exceptions
préliminaires rendu le 1er avril 2011 en l’affaire relative à l’Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie), j’ai relevé que la Cour ne pouvait «continuer de se livrer à une
interprétation littérale, ou grammaticale et statique, des termes des clauses compromissoires»
comprises dans les traités de défense des droits de l’homme (tels que la convention internationale
sur l’élimination de toutes les formes de discrimination raciale) pour «en tirer des «conditions
préalables» à l’exercice de sa juridiction, dans un souci de suivre la pratique traditionnelle en
matière d’arbitrage international» (par. 206). Au contraire, ai-je ajouté, «[l]orsque des instruments
de défense des droits de l’homme sont en jeu, il faut, à mon avis, vaincre la force d’inertie pour
affirmer et développer la juridiction obligatoire de la Cour sur la base des clauses compromissoires
que ces traités renferment» (par. 206).


       42. La Cour, je le répète, n’est pas un organe arbitral et n’est pas assujettie à la volonté des
parties en litige. Elle n’est tributaire ni des demandes de celles-ci ni des intentions qu’elles
affichent. Elle dispose du pouvoir ou de la faculté intrinsèque de déclarer sans délai que des
mesures conservatoires n’ont pas été mises en œuvre, dans l’intérêt de la bonne administration de la
justice. Prévalant sur la volonté, la recta ratio guide la bonne administration de la justice et
l’exercice de la fonction juridictionnelle internationale, contribuant à assurer la prééminence du
droit à l’échelle mondiale.


       43. La Cour est entièrement libre d’indiquer les mesures conservatoires qu’elle juge
nécessaires afin d’empêcher qu’un différend ne s’aggrave ou qu’un dommage irréparable ne soit
causé, quand bien même ces mesures seraient sensiblement différentes de celles sollicitées par les
parties en litige. C’est d’ailleurs également ce qu’elle a fait –– ce qui n’a rien d’étonnant –– dans le
cas de conflits armés, situations (particulièrement complexes) dans lesquelles l’impératif était de
protéger la vie humaine. Ainsi, dans l’ordonnance en indication de mesures conservatoires qu’elle
a rendue le 1er juillet 2000 en l’affaire des Activités armées sur le territoire du Congo (République


       18
           Pour un exposé de mes critiques à l’égard de la conception volontariste du droit international, voir
A. A. Cançado Trindade «The Voluntarist Conception of International Law: A Re-Assessment», Revue de droit
international de sciences diplomatiques et politiques  Sottile (1981), vol. 59, p. 201-240.

                                                     - 12 -

démocratique du Congo c. Ouganda), la Cour, se référant au paragraphe 2 de l’article 75 de son
Règlement, a une nouvelle fois réaffirmé son pouvoir d’indiquer des mesures «totalement ou
partiellement différentes de celles qui sont sollicitées» (par. 43).


       44. A mon sens, la Cour peut, après avoir examiné les circonstances du cas d’espèce,
indiquer sponte sua des mesures conservatoires. Et elle peut agir motu proprio, prévenant ainsi
l’aggravation de la situation, afin de constater ex officio l’inexécution d’une ordonnance en
indication de mesures conservatoires. Compte tenu de la dimension préventive existant en droit
international contemporain (voir supra) et de la nécessité d’éviter tout nouveau dommage
irréparable, elle n’a pas à attendre la fin de la procédure sur le fond, surtout si celle-ci se prolonge
indûment, comme tel a par exemple été le cas en l’affaire du Génocide en Bosnie-Herzégovine
(voir supra).


                                 VIII. LE CONTRÔLE DE LA MISE EN ŒUVRE
                                       DES MESURES CONSERVATOIRES

       45. Le fait que la Cour n’ait, jusqu’à présent, que très rarement constaté l’inexécution par
une partie d’une ordonnance en indication de mesures conservatoires, et encore ne l’a-t-elle fait
qu’au stade ultérieur du fond, ne signifie pas qu’elle ne peut constater une telle inexécution sans
attendre, en rendant une nouvelle ordonnance en ce sens. Elle a également le pouvoir de s’assurer
de la mise en œuvre de mesures conservatoires. En cas d’imprévu, elle a le pouvoir ou la faculté
intrinsèque de prendre la décision qui s’impose pour garantir le respect des mesures conservatoires
qu’elle a indiquées et préserver ainsi les droits en jeu.


      46. La dimension préventive des mesures conservatoires s’en trouve renforcée, et celles-ci
ont beaucoup évolué en droit international ces dernières années. Il y a lieu, à présent, de les faire
évoluer aussi sur le plan conceptuel. Ces mesures relèvent d’un régime juridique propre englobant
le contrôle de leur mise en œuvre. La Cour est dotée de pouvoirs à cet effet –– ce qui, là encore,
contribue à assurer la prééminence du droit à l’échelle internationale.


                       IX. LE NON-RESPECT DE MESURES CONSERVATOIRES ET LA
                                         RÉPARATION DES DOMMAGES

       47. J’en viens maintenant à un autre point important qui, lui aussi, concerne le régime
juridique autonome des mesures conservatoires, à savoir les conséquences en droit de la
constatation du non-respect de ces mesures. Lorsqu’elle envisage ces conséquences, la Cour peut
avoir à examiner la question de la réparation (sous ses différentes formes) et des frais de procédure.
Ce point ne lui a pas échappé dans ces deux instances jointes relatives à Certaines activités et à la
Construction d’une route, la Cour ayant abordé la question de la réparation dans le présent arrêt19.


       48. La réparation est ici envisagée sous toutes ses formes — soit, notamment,
l’indemnisation, la satisfaction et les garanties de non-répétition. En l’affaire relative à Certaines
activités, la Cour a déclaré que le défendeur était tenu d’indemniser les dommages matériels causés
(par. 142) et que, dans les circonstances de l’affaire, sa constatation du non-respect de mesures
conservatoires (du fait du creusement des caños et de l’établissement d’une présence militaire sur
le territoire litigieux) constituait pour le demandeur une satisfaction appropriée eu égard au
préjudice immatériel qu’il avait subi (par. 139), sans qu’une condamnation au paiement des frais de
procédure ne soit nécessaire (par. 144).


      19
           Par. 137-144 et 224-228 respectivement.

                                                              - 13 -

       49. La Cour a estimé que sa constatation, en l’affaire relative à Certaines activités20, d’un
manquement à certaines obligations découlant des mesures conservatoires indiquées dans son
ordonnance du 8 mars 2011 constituait une «satisfaction appropriée» (par. 139) pour le demandeur.
Elle avait en outre indiqué, dans son ordonnance du 22 novembre 2013, de nouvelles mesures
visant à faire cesser les effets des activités préjudiciables et à remédier à ce manquement. En
l’affaire relative à la Construction d’une route, elle a refusé d’accorder une indemnisation
(par. 226) mais a estimé — sans toutefois se référer spécifiquement ici au non-respect de mesures
conservatoires — que sa constatation du comportement illicite du défendeur, à savoir le
manquement de celui-ci à l’obligation d’effectuer une évaluation de l’impact sur l’environnement,
constituait pour le demandeur une satisfaction appropriée (par. 224).


      50. L’octroi de cette forme de réparation (la satisfaction) dans les deux instances jointes était
nécessaire, et je me félicite que la Cour en ait décidé ainsi. Le fait qu’elle n’ait pas, dès le
prononcé de son ordonnance du 16 juillet 2013, constaté le non-respect de mesures conservatoires
prescrites plus tôt ni indiqué de nouvelles mesures (comme elle aurait dû le faire, pour les raisons
que j’avais alors exposées dans mon opinion dissidente), et qu’elle ne l’ait fait que dans son
ordonnance ultérieure du 22 novembre 2013, renforce sa décision de ne pas accorder au demandeur
le remboursement de ses frais de procédure21. Après tout, la prolongation de la procédure (relative
aux mesures conservatoires)22 était due à l’hésitation de la Cour elle-même. Dès lors, la question
qui importe ici est celle de la réparation (et non celle des frais de procédure) au titre du non-respect
de mesures conservatoires.


       51. De fait, manquement et obligation de réparation vont de pair. Ainsi que je l’ai précisé
dans mon opinion individuelle jointe à l’arrêt rendu le 19 juin 2012 sur la question de la réparation
en l’affaire Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
l’obligation de réparation est profondément ancrée dans l’histoire ; elle remonte aux origines du
droit des gens et fait partie de l’héritage que nous ont légué les «pères fondateurs» de notre
discipline (par. 14-21). Cette obligation est généralement reconnue comme relevant du droit
international général ou coutumier (par. 25). Dans mon opinion individuelle, je soulignais ce qui
suit :

              «Pendant automatique et indispensable de tout acte illicite international,
       l’obligation de réparation intégrale vise à mettre fin à l’ensemble des conséquences
       d’un tel acte et à assurer le respect de l’ordre juridique international …

                 ................................................................

       La violation du droit international et l’obligation de réparation qui en découle sont
       deux faces d’une même médaille : elles forment un tout indissoluble …

                 ................................................................

              [L]a reparatio (du verbe latin reparare, «rétablir») met un terme à tous les
       effets des violations du droit international … qui sont en cause, et elle donne



       20
            Par. 127 et 129, et point 3 du dispositif.
       21
            Par. 144 du présent arrêt (affaire relative à Certaines activités).
       22
          Après les audiences tenues du 11 au 13 janvier 2011 (par suite de la demande initiale en indication de mesures
conservatoires déposée par le Costa Rica en l’affaire relative à Certaines activités), celles tenues du 14 au
17 octobre 2013 (par suite de la nouvelle demande en indication de mesures conservatoires déposée en cette même affaire
par le Costa Rica) et celles tenues du 5 au 8 novembre 2013 (par suite de la demande en indication de mesures
conservatoires déposée par le Nicaragua en l’affaire relative à la Construction d’une route).

                                                         - 14 -

      satisfaction (une forme de réparation) aux victimes ; grâce à elle, le droit rétablit
      l’ordre juridique mis à mal par ces violations…

             Force est de constater qu’il est devenu courant dans les cercles juridiques, où
      s’expriment les conceptions généralement admises par les professionnels du droit,
      d’entendre que l’obligation de réparation, perçue comme une «obligation secondaire»,
      vient après la violation du droit international. Ce n’est pas ainsi que je conçois les
      choses ; une pensée unique traduit en fait un manque de réflexion. De mon point de
      vue, la violation et la réparation vont de pair, formant un tout indissoluble : celle-ci est
      la conséquence ou le pendant indispensable de celle-là. L’obligation de réparation est
      fondamentale … Le tout indissoluble que forme le couple violation/réparation résiste
      aux coups de bélier de l’Etat … pour se soustraire à la conséquence inévitable de
      violations internationales engageant sa responsabilité : la réparation des dommages
      causés aux victimes.» (Par. 32, 35 et 39-40.)


       52. La corrélation entre manquement et obligation de réparation se retrouve également dans
le régime juridique autonome des mesures conservatoires. Le non-respect d’une telle mesure
entraîne automatiquement une obligation de réparation. Pour que les mesures conservatoires
puissent déployer tout leur potentiel (au sein du régime juridique dans lequel elles s’inscrivent), il
importe de demeurer attentif à la réparation  sous ses différentes formes  qu’appelle leur
non-respect. La réparation (plus encore que la condamnation au paiement des frais de procédure)
due au titre du non-respect des mesures conservatoires elles-mêmes constitue un élément essentiel
aux fins de la consolidation du régime juridique autonome dont celles-ci relèvent.


               X. LE DEVOIR DE DILIGENCE ET LA CORRÉLATION ENTRE LES PRINCIPES
                                      DE PRÉVENTION ET DE PRÉCAUTION

       53. Alors que le présent exposé touche à sa fin, il me semble devoir revenir à son point de
départ, à savoir l’importance de la dimension préventive dans le droit international contemporain
 dimension bien présente dans l’arrêt que vient de rendre la Cour ici dans les affaires relatives à
Certaines activités menées par le Nicaragua dans la région frontalière et à la Construction d’une
route au Costa Rica le long du fleuve San Juan. Il importe de souligner que le devoir de diligence
a été invoqué dans le cadre de ces deux instances jointes, tout comme il l’avait été dans une autre
affaire latino-américaine plus ancienne (2010), celle relative à des Usines de pâte à papier sur le
fleuve Uruguay, qui opposait l’Argentine à l’Uruguay.


       54. Dans les présentes affaires (et notamment dans celle relative à la Construction d’une
route), il a été dit que les populations des deux Etats, le Nicaragua et le Costa Rica, «mérit[aient]
de bénéficier des critères les plus rigoureux en matière de protection de l’environnement», et que
les Etats d’Amérique centrale avaient adopté et appliquaient des lois environnementales ou
apparentées visant à instaurer des «critères rigoureux en matière de protection»23. Le devoir de
diligence a donc été dûment reconnu, une fois encore, dans une affaire latino-américaine portée
devant la Cour. La dimension préventive présente d’autre aspects connexes. L’obligation de
procéder à une évaluation de l’impact sur l’environnement, par exemple, telle qu’elle a été
constatée par la Cour dans le présent arrêt s’agissant de la Construction d’une route (par. 153-162),
met en évidence, à mon sens, la corrélation qui existe entre le principe de prévention et le principe
de précaution.




      23
           CR 2015/15 du 29 avril 2015, p. 44-45, par. 26-27 (déclaration du conseil du Nicaragua).

                                                   - 15 -

       55. J’ai eu l’occasion de m’arrêter sur ce point particulier il y a cinq ans dans l’autre affaire
latino-américaine mentionnée ci-dessus, relative à des Usines de pâte à papier sur le fleuve
Uruguay (Argentine c. Uruguay). Dans l’opinion individuelle que j’ai jointe à l’arrêt rendu le
20 avril 2010 en cette affaire, j’indiquais que, si le principe de prévention supposait que les risques
pouvaient être évalués objectivement afin d’éviter que des dommages soient causés, le principe de
précaution consistait à évaluer des risques entourés d’incertitudes, compte tenu de la vulnérabilité
de l’être humain et de l’environnement, ainsi que de la possibilité de dommages irréversibles
(par. 72-73).


       56. Je soulignais également que, contrairement à la croyance positiviste en la certitude de la
connaissance scientifique, le principe de précaution était lié au devoir de diligence, face aux
incertitudes de la science24 ; de nos jours, la précaution s’impose donc plus que jamais (par. 83
et 89). Il n’est pas surprenant que certaines conventions concernant le droit de l’environnement
donnent corps à la fois au principe de prévention et au principe de précaution et reconnaissent le
lien qui les unit, établissant le fondement de l’obligation de réaliser une évaluation de l’impact sur
l’environnement (par. 94-96), ainsi que la Cour l’a confirmé en l’affaire relative à la Construction
d’une route.


       57. Dans le présent arrêt, la Cour, rappelant la décision qu’elle avait rendue en l’affaire
relative à des Usines de pâte à papier sur le fleuve Uruguay en 2010, a réaffirmé le devoir d’agir
avec diligence afin de prévenir les dommages transfrontières importants à l’environnement
(par. 104), en s’attachant plus particulièrement à la réalisation d’une évaluation de l’impact
environnemental dans le cadre plus vaste du droit international général (par. 104-105). Elle a
ensuite énoncé ce qui suit :

             «Si l’évaluation de l’impact sur l’environnement confirme l’existence d’un
       risque de dommage transfrontière important, l’Etat d’origine est tenu, conformément à
       son obligation de diligence due, d’informer et de consulter de bonne foi l’Etat
       susceptible d’être affecté, lorsque cela est nécessaire aux fins de définir les mesures
       propres à prévenir ou réduire ce risque.» (Par. 104.)


                        XI. LA VOIE VERS LE DÉVELOPPEMENT PROGRESSIF
                                   DES MESURES CONSERVATOIRES

       58. Cela posé, la principale leçon à tirer en l’espèce, qui me semble devoir être consignée
dans la présente opinion individuelle sous la rubrique de la dimension préventive en droit
international contemporain, que j’ai traitée aux paragraphes précédents, concerne l’édification d’un
régime juridique autonome des mesures conservatoires tel que je le conçois, avec tous ses éléments
et conséquences, eu égard à la conclusion de la Cour en l’affaire relative à Certaines activités.


       59. Ainsi, dans l’exposé de mon opinion dissidente joint à l’ordonnance rendue par la Cour
le 16 juillet 2013 dans les présentes affaires jointes, ordonnance en laquelle la Cour avait décidé de
ne pas indiquer de nouvelles mesures conservatoires ni modifier celles déjà en vigueur par suite de
son ordonnance précédente du 8 mars 2011, je faisais valoir ce qui suit, et qui mérite d’être répété
ici :




       24
          Pour un réexamen récent du principe de précaution, voir A. A. Cançado Trindade, «Principle 15
 Precaution», The Rio Declaration on Environment and Development  A Commentary (dir. publ. J. E. Viñuales),
Oxford, Oxford University Press, 2015, p. 403-428.

                                                 - 16 -

            «En somme, je suis d’avis que les mesures conservatoires, dotées d’une base
      conventionnelle — comme celles indiquées par la Cour (en application de l’article 41
      de son Statut) —, jouissent également d’une autonomie propre en ce qu’elles relèvent
      d’un régime juridique spécifique, et que tout défaut de mise en œuvre engage la
      responsabilité de l’Etat concerné et entraîne des conséquences juridiques, sans
      préjudice de l’examen au fond de l’affaire en question et de la décision rendue à cet
      égard. Cela met en lumière l’importante dimension préventive de telles mesures, ainsi
      que leur portée. Il incombe à la Cour, aujourd’hui et dans les années à venir,
      d’accorder à cette question l’attention qu’elle mérite.

             ................................................................

             Les mesures conservatoires génèrent, pour les Etats concernés, des obligations
      (de prévention) distinctes de celles qui découlent des décisions rendues par la Cour sur
      le fond (et les réparations) des affaires en question. C’est là une conséquence de ce
      que je considère comme étant le régime juridique autonome de telles mesures. Il est
      aujourd’hui impératif, me semble-t-il, d’affiner et de développer conceptuellement ce
      régime juridique autonome, en s’attachant en particulier à l’essor contemporain des
      mesures conservatoires, aux moyens d’en garantir la mise en œuvre diligente et aux
      conséquences juridiques d’un défaut de mise en œuvre — et ce, dans l’intérêt de ceux
      qu’elles tendent à protéger.

             ................................................................

            [L]a question que la Cour a été priée de trancher exige d’elle une position plus
      proactive, afin non seulement de régler le différend qui lui est soumis, mais également
      d’énoncer le droit (juris dictio) pour ainsi contribuer efficacement à éviter ou prévenir
      les dommages irréparables dans des situations d’urgence, ce qui profitera, en fin de
      compte, à tous les sujets du droit international — qu’il s’agisse des Etats, de groupes
      d’individus ou de simples particuliers. Après tout, la personne humaine (vivant en
      harmonie dans son habitat naturel) occupe une place centrale dans le jus gentium
      renouvelé de notre temps.» (Par. 72 et 75-76.)


       60. Les mesures conservatoires ont gagné de l’importance, ayant connu une expansion et une
évolution considérable au cours des dernières années, en particulier dans les régimes de protection
(notamment ceux relatifs à la personne humaine et à l’environnement). Elles ont pris un caractère
non pas simplement préventif mais proprement tutélaire, offrant une protection plus étendue. En
conclusion, le régime juridique autonome des mesures conservatoires recouvre, de mon point de
vue, leur nature juridique, les droits et obligations en jeu, leurs effets juridiques et l’obligation de
les mettre à exécution, ainsi que les conséquences juridiques qui en découlent  autant de
considérations parallèles à la procédure sur le fond.


      61. Les droits protégés par les mesures conservatoires ne sont pas les mêmes que ceux
relevant du fond et les obligations découlant des mesures conservatoires sont distinctes de celles
pouvant découler de l’arrêt ultérieur sur le fond, auxquelles elles viennent s’ajouter. Le
non-respect d’une mesure conservatoire peut également causer un dommage à une victime : il peut
causer des dommages irréparables, même au stade de la prévention.

                                                        - 17 -

       62. Afin d’éviter ou de prévenir pareils dommages, les mesures conservatoires établissent
des obligations spécifiques25 et distinctes de celles qui pourront découler ensuite de l’arrêt au
fond26. Ainsi que je l’ai exposé il y a une dizaine d’années, alors que je siégeais au sein d’une autre
juridiction internationale, de telles juridictions ont le pouvoir ou la faculté intrinsèque de vérifier
motu proprio si l’Etat concerné met en œuvre les mesures conservatoires qu’elles ont indiquées, ce
qui est «d’autant plus nécessaire et important dans les situations de gravité et d’urgence extrêmes»,
afin de prévenir ou d’éviter tout dommage irréparable27.


       63. Dans ces circonstances, une juridiction internationale ne saurait s’abstenir d’exercer ce
pouvoir ou cette faculté de s’assurer de la mise en œuvre de ses propres décisions, dans l’intérêt de
la bonne administration de la justice. Le défaut de mise en œuvre de mesures conservatoires
constitue un manquement aux obligations internationales découlant de celles-ci. Il n’est pas donc
nécessaire, selon moi, d’attendre la conclusion de la procédure sur le fond pour en faire état, en
particulier lorsque cette procédure se prolonge indûment.


       64. De surcroît, point n’est besoin qu’une demande soit présentée en ce sens par l’Etat
concerné pour que la Cour puisse constater un tel manquement, celle-ci étant pleinement habilitée à
le faire sans délai sponte sua et ex officio, dans l’intérêt de la bonne administration de la justice. La
constatation du non-respect de mesures conservatoires a des conséquences en droit ; elle ouvre la
voie à l’octroi d’une réparation sous différentes formes, voire au remboursement des frais de
procédure.


       65. Dans le présent arrêt rendu dans ces deux affaires jointes relatives à Certaines activités et
à la Construction d’une route, la Cour a pris ce point en considération, ayant conclu que sa
constatation d’un manquement à des obligations découlant de son ordonnance en indication de
mesures conservatoires du 8 mars 2011  en l’affaire relative à Certaines activités28  constituait
une «satisfaction appropriée» pour le demandeur (par. 139). Pour toutes les raisons exposées
ci-dessus, il est grand temps d’affiner le régime juridique autonome des mesures conservatoires sur
le plan conceptuel.


       66. Cela permettrait de clarifier davantage ce domaine du droit international marqué par la
prévention et le devoir de diligence et, ainsi, de favoriser le développement progressif de ces
mesures dans le droit des gens contemporain, conformément à leur dimension préventive, au profit
de tous les justiciables. Le développement progressif des mesures conservatoires est un domaine
dans lequel la jurisprudence internationale semble devancer la doctrine, et c’est une source de
satisfaction pour moi que de tâcher d’y contribuer.


                                            XII. RÉCAPITULATION FINALE

      67. Les mesures conservatoires donnent, comme on l’a vu, largement matière à réflexion au
niveau juridico-épistémologique. Temps et droit sont ici inéluctablement liés, comme dans
d’autres domaines du droit international. Les mesures conservatoires mettent en exergue la

       25
          Voir, en ce sens, CIADH, affaire relative à Eloísa Barrios et autres c. Venezuela (décision du 29 juin 2005),
opinion individuelle de M. le juge Cançado Trindade, par. 5-6.
       26
           Voir, en ce sens, CIADH, affaire des Communautés du Jiguamiandó et du Curbaradó c. Colombie (décision du
7 février 2006), opinion individuelle de M. le juge Cançado Trindade, par. 5-6.
       27
          Voir, en ce sens, CIADH, affaire relative à Eloísa Barrios et autres c. Venezuela (décision du
22 septembre 2005), opinion individuelle de M. le juge Cançado Trindade, par. 6.
       28
            Par. 127 et 129 et point 3 du dispositif.

                                               - 18 -

dimension préventive qui se dessine de plus en plus clairement en droit international contemporain.
Elles ont profondément évolué, mais un long chemin reste encore à parcourir pour qu’elles
déploient tout leur potentiel. Pour tenter de tracer ce chemin, je me propose dans cette ultime
partie, qui n’est pas la moins importante, de récapituler rapidement les principaux points qu’il m’a
semblé utile de soulever, s’agissant notamment des mesures conservatoires, au fil du présent
exposé.


       68. Primus : la dimension préventive en droit international contemporain ressort clairement
de la formation d’un régime juridique autonome des mesures conservatoires, tel que je le conçois.
Secundus : cette dimension préventive revêt une importance croissante dans les régimes de
protection (notamment ceux relatifs à la personne humaine et à l’environnement), touchant de plus
près aux principes généraux du droit. Tertius : historiquement nées dans le droit interne comparé
en tant que dispositif préventif, les mesures conservatoires ont acquis une plus vaste portée au
niveau international et revêtent aujourd’hui un caractère proprement tutélaire, et non plus
uniquement préventif, agissant comme une véritable garantie juridictionnelle internationale de
nature préventive. Quartus : les notions de prévention et de précaution sous-tendent les mesures
conservatoires, qui ont vocation anticipatoire, ayant pour objet d’éviter qu’un différend ne
s’aggrave ou que des dommages irréparables ne soient causés.


      69. Dans le cadre de leur régime juridique autonome, les mesures conservatoires, quintus,
viennent garantir des droits qui ne sont pas nécessairement les mêmes que ceux invoqués dans la
procédure au fond et, sextus, génèrent en elles-mêmes des obligations, indépendamment de celles
pouvant découler de la décision ultérieure de la Cour sur le fond ou sur la réparation. Septimus : la
Cour est pleinement habilitée à indiquer des mesures conservatoires et à ordonner motu proprio
toute mesure qu’elle juge nécessaire.


       70. Octavus : la Cour est pleinement habilitée à indiquer motu proprio des mesures
conservatoires totalement ou partiellement différentes de celles qui sont sollicitées. Nonus : elle
peut en indiquer motu proprio de nouvelles sans attendre qu’une partie présente une demande à cet
effet. Decimus : la Cour a le pouvoir ou la faculté intrinsèque de s’assurer ex officio de la mise en
œuvre des mesures conservatoires et d’en renforcer ainsi la dimension préventive.


      71. Undecimus : le non-respect de mesures conservatoires constitue un manquement
autonome, distinct de ceux susceptibles d’être constatés par la Cour au stade ultérieur du fond.
Duodecimus : un tel manquement engage en lui-même la responsabilité de l’Etat, venant s’ajouter à
tout autre manquement susceptible d’être constaté ensuite par la Cour au stade du fond.
Tertius decimus : la notion de victime se retrouve également dans le domaine des mesures
conservatoires.


       72. Quartus decimus : la constatation par la Cour du non-respect d’une mesure conservatoire
ne devrait pas être subordonnée à l’achèvement de la procédure sur le fond, les effets en droit
devant en être déterminés sans délai, dans l’intérêt de la bonne administration de la justice.
Quintus decimus : les juridictions internationales modernes ont le pouvoir ou la faculté intrinsèque
de constater de tels manquements sans délai, avec toutes les conséquences juridiques qui en
découlent (réparation sous toutes ses formes, notamment la satisfaction, voire remboursement des
frais de procédure). Sextus decimus : l’obligation de réparation (sous toutes ses formes) découle
automatiquement du non-respect de mesures conservatoires.

                                               - 19 -

      73. Septimus decimus : la corrélation entre manquement et obligation de réparation se
retrouve également dans le régime juridique autonome des mesures conservatoires.
Duodevicesimus : ce régime, avec tous ses éléments constitutifs (voir supra), contribue à assurer la
prééminence du droit à l’échelle internationale. Undevicesimus : les mesures conservatoires ont
beaucoup évolué au cours des dernières décennies mais un long chemin reste encore à parcourir
pour qu’elles déploient tout leur potentiel. Vicesimus : il incombe aux juridictions internationales
contemporaines d’affiner le régime juridique autonome de ces mesures et de favoriser leur
développement progressif, au profit de tous les justiciables.


                                             (Signé)      Antônio Augusto CANÇADO TRINDADE.


                                           ___________

